Exhibit 10.8.4.1

AMENDMENT TO RETENTION AGREEMENT

This AMENDMENT TO RETENTION AGREEMENT is entered into by and between Avery
Dennison Corporation, a Delaware corporation (the “Company”) and Daniel R.
O’Bryant (the “Executive”), effective as of January 1, 2008.

WHEREAS the Company and the Executive have heretofore entered into that certain
Retention Agreement effective as of March 31, 2005 (the “Retention Agreement”);

WHEREAS Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”) now requires that certain modifications be made to the Retention
Agreement on or before December 31, 2008 with retroactive effect to January 1,
2008; and

WHEREAS the Company and the Executive desire to amend the Retention Agreement to
comply with the requirements of Code Section 409A;

NOW, THEREFORE, the Retention Agreement is hereby amended as follows:

1. Amendment of Good Reason Definition. The definition of termination for “Good
Reason” in Section 4(c) of the Retention Agreement is hereby amended in its
entirety to provide as follows:

For purposes of this Agreement, “Good Reason” shall mean a “separation from
service for good reason” as set forth in Code Section 409A, which shall mean
that, without the express written consent of the Executive, one or more of the
following shall have occurred without being timely remedied in the manner set
forth below:

(i) A material diminution in the Executive’s base compensation (except as
provided in Executive’s Employment Agreement with the Company).

(ii) A material diminution in the Executive’s authority, duties, or
responsibilities.

(iii) A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report.

(iv) A material change in the geographic location at which the Executive must
perform the services.

(v) Any other action or inaction that constitutes a material breach by the
Company of the agreement under which the Executive provides services.

The Executive shall have “Good Reason” in connection with any or all of the
above solely if (A) the Executive provides notice to the Company of the
existence of the particular condition, action or inaction which the Executive
considers to give the Executive “Good Reason” within ninety (90) days of the
initial existence of the condition, or the action or inaction, and (B) the
Company shall not have remedied the condition, action or inaction within thirty
(30) days of its receipt of the Executive’s notice. The effective date of any
termination for “Good Reason” shall be no later than twelve (12) months after
the initial existence of such condition, action or inaction constituting “Good
Reason.”

2. Certain Additional Payments by the Company. Section 7 of the Retention
Agreement is hereby amended to provide that any Gross-Up Payment or Underpayment
pursuant to Section 7 of the Retention Agreement shall be paid in compliance
with Code Section 409A in all events, by the end of the calendar year next
following the calendar year in which the Executive pays the applicable Excise
Tax to applicable taxing authorities.

3. Compliance With Code Section 409A. The Retention Agreement is hereby amended
to add the following additional provision entitled “Compliance With Code
Section 409A.”

(a) All payments of “nonqualified deferred compensation” (within the meaning of
Code Section 409A) are intended to comply with the requirements of Code
Section 409A, and shall be interpreted in accordance therewith. Neither party
individually or in combination may accelerate any such deferred payment, except
in compliance with Code Section 409A, and no amount shall be paid prior to the
earliest date on which it is permitted to be paid under Code Section 409A. In
the event that the Executive is determined to be a “key employee” (as defined
and determined under Code Section 409A) of Company at a time when its stock is
deemed to be publicly traded on an established securities market, payments
determined to be “nonqualified deferred compensation” payable following
termination of employment or Change in Control, to the extent required under
Code Section 409A, shall be made no earlier than the earlier of (i) the last day
of the sixth (6th) complete calendar month following such termination of
employment, or (ii) the Executive’s death. Any payment delayed by reason of the
prior sentence shall be paid out in a single lump sum on the first day of the
month following the end of such required delay period in order to catch up to
the original payment schedule. Notwithstanding anything herein to the contrary,
no amendment may be made to this Agreement if it would cause the Agreement or
any payment hereunder not to be in compliance with Code Section 409A.

(b) Unless otherwise expressly provided, any payment of compensation by Company
to the Executive, whether pursuant to this Agreement or otherwise, shall be made
within two and one-half months (21/2 months) after the end of the later of the
calendar year or the Company’s fiscal year in which the Executive’s right to
such payment vests (i.e., is not subject to a substantial risk of forfeiture for
purposes of Code Section 409A). Such amounts shall not be subject to the
requirements of subsection (a) above applicable to “nonqualified deferred
compensation.”

(c) Section (a) above shall not apply to that portion of any amounts payable
upon termination of employment which shall qualify as “involuntary severance”
under Section 409A because such amount does not exceed the lesser of (1) two
hundred percent (200%) of the Executive’s annualized compensation from the
Company for the calendar year immediately preceding the calendar year during
which the Date of Termination occurs, or (2) two hundred percent (200%) of the
annual limitation amount under Section 401(a)(17) of the Code (the maximum
amount of compensation that may be taken into account for purposes of a
tax-qualified retirement plan) for the calendar year during which the Date of
Termination occurs.

(d) All benefit plans, programs and policies sponsored by the Company shall
comply with all requirements of Code Section 409A or be structured so as to be
exempt from the application of Code Section 409A. In particular, all taxable
expense reimbursement payments and in kind benefits provided to the Executive
shall be structured in compliance with Code Section 409A and reimbursements
shall be paid by the Company to the Executive by no later than the end of the
calendar year following the calendar year in which the Executive incurs such
expenses, and the Executive shall take all actions necessary to claim all such
reimbursements on a timely basis to permit the Company to make all such
reimbursement payments prior to the end of said period.

(e) Notwithstanding anything in this Agreement to the contrary, to the extent
that any payment or benefit constitutes non-exempt “nonqualified deferred
compensation” for purposes of Section 409A, and such payment or benefit would
otherwise be payable or distributable hereunder by reason of Employee’s
termination of employment, all references to Employee’s termination of
employment shall be construed to mean a “separation from service,” as defined in
Treasury Regulation Section 1.409A-1(h), and Employee shall not be considered to
have a termination of employment unless such termination constitutes a
“separation from service” with respect to Employee.

IN WITNESS WHEREOF, the Executive has executed this Amendment to Retention
Agreement and, pursuant to the authorization from the Compensation and Executive
Personnel Committee of the Board of Directors, the Company has caused this
Agreement to be executed, all as of the day and year first above written.

              EXECUTIVE AVERY DENNISON CORPORATION   ___________________________
By: __________________________
  Daniel R. O’Bryant

